Mr. Justice McGoorty delivered the opinion of the court. Abstract of the Decision. 1. Release, § 24*—when burden on plaintiff to show fraud in procurement of release. Where the defense to an action is grounded on a release under seal, plaintiff has the burden of showing fraud in the procurement of such release, since a release cannot be avoided at law except for fraud in its execution. 2. Release, § 18*—when one signing release chargeable with notice that draft intended as settlement. In an action to recover for personal injuries alleged to have been sustained as a result of an assault committed on plaintiff by an employee of defendant, where at the time of signing a release under seal plaintiff was not informed that the paper he signed was a release, but, in consideration of signing such release, plaintiff was given a draft payable to the order of plaintiff, on the face of which was legibly written: “For personal injuries received at Chicago, April 21, 1911,” plaintiff held chargeable with notice that such draft was given and accepted in settlement of his claim, it appearing that before the draft was cashed plaintiff was informed that the paper he signed was a release of his claim for damages, it also appearing that after cashing the draft plaintiff retained its proceeds without making an offer to return such proceeds to defendant. 3. Release, § 8*—what fraud will avoid release. In order to avoid a release given in settlement of a claim on the ground of fraud without returning or offering to return the money paid to secure the release, the fraud relied on must be an actual, intended fraud. 4. Release, § 27*—when evidence sufficient to show ratification of settlement. In an action of trespass to, recover for personal injuries alleged to have been sustained by plaintiff as a result of an assault committed on plaintiff by an employee of defendant, where the defense was grounded on a release under seal executed by plaintiff, and although there was no evidence that at the time of signing such release plaintiff knew that it was such, it appearing that plaintiff received and cashed a draft payable to his order showing on its face that such draft was given in settlement of the claim for which the release was asked, and that plaintiff retained the proceeds of such draft without an offer to return them to defendant, held that the evidence showed that plaintiff ratified the settlement. 5. Release, § 27*—when evidence sufficient to show lack of fraud in procurement of release. In an action of trespass to recover for personal injuries alleged to have been sustained by plaintiff as a result of an assault committed on plaintiff by an employee of defendant, where the defense was grounded on a release under seal executed by plaintiff, which release was alleged to have been procured by fraud, evidence held to show that no fraud was practiced in procuring the release.